          CASE 0:20-cv-02250-WMW-TNL Doc. 32 Filed 11/02/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                  DISTR]CT OF MINNESOTA


PAULA M OVERBY                                           Civil No. 2}-sr-2250 VIJD/ECW


              Plaintiff,                                 MOTION FOR DECLATTORY
                                                         ORDER
v.

STEVE SMON, in his official capacity
as Minnesota Secretary of State, and                                     ffiffiffiffiBwffiffi
TIMOTHYWALZ, in his official capacity
                                                                                 Noll 0 22024
as Go.ventor of Minnesota,
                                                                         CLERK, U.S. DI$TRIET COURT
              Defendant                                                     ST. PAUL, MINNESOTA




Pursuant to Federal Rule of Procedure 7, Paula Overby, as the endorsed candidate for the Legal
Marijuana Now party of Mnnesota for Congress in Minnesota's Second Congressional Disnict hereby
move ttre Court to confirm a special election for Congress in Minnesota's Second Congressional
Disuict. pursuant to Minn. StaL S 204B.L3 inespective of findings related to the November 3 election,
CASE 0:20-cv-02066-WIVIW-TNL Doc.24 Filed 09/30 2A. D Requiring the Secretary of State to
register the candidacy of Paula Overby, dully and lawfully appointed by the Legal Marijuana Party for
a general election to be held in February, pursuant to Minn. StaL S 2048.L3 and 2) Requiring the
Governor to issue a writ calling for a special election to be conducted on the second Tuesday in
February of.202l as defined in Minn. Stat. $ 2048.13

DAIED: September 30, 2020                                 Respectfully submitted,

                                                          Paula Overby, Pro se
                                                          835 CIiff Road
                                                          Eagan, MN 55123
                                                          651-410-0911
                                                          651-214-1603
                                                          Faula.overby@comcast. net




                                                                                    SEANNED
                                                                                    NOv 0 22020
                                                                                                  \)09
                                                                               U.S. DISTRICT COUNT ST. PAUL
